Citation Nr: 1007901	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the bilateral feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claim for 
service connection for traumatic arthritis of the bilateral 
feet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service treatment records show that in September 1967, the 
Veteran reported that he had swelling feet.  X-rays of the 
bilateral feet in January 2004 and April 2006 reveal 
osteoarthritic changes involving the first 
metatarsophalangeal joints bilaterally.  Post-service medical 
records dated in June 2004, September 2006, and November 2007 
indicate that the Veteran received treatment for degenerative 
joint disease of the feet.  However, in VA medical records 
dated from March 2004 to August 2004, although the Veteran 
reported having pain in the balls, heels, and big toe joints 
of both feet and received an examination of the feet, he was 
diagnosed with degenerative joint disease of the first 
metacarpophalangeal joints bilaterally.  Similarly, an April 
2006 VA medical report concluded that the Veteran had 
traumatic arthritis of the first metacarpophalangeal joint 
that was possibly related to service.  Finally, in a February 
2007 VA medical report, the physician reviewed the claims 
file and noted that the Veteran had a history of an old 
fracture on the left foot and was treated for bilateral pes 
planus prior to enlistment into service.  He opined that the 
Veteran's degenerative arthritis was secondary to his pes 
planus and was more than likely aggravated by his period of 
active duty.  

It appears that the Veteran has been diagnosed with traumatic 
arthritis of the bilateral feet, but it remains unclear 
whether his disability is related to his period of service.  
Some of the evidence is ambiguous as to whether the Veteran 
had degenerative arthritis of the metatarsophalangeal joints 
or the metacarpophalangeal joints.  It is also not apparent 
whether the February 2007 VA physician was referring to the 
Veteran's pes planus or his arthritis of the feet when he 
opined that the Veteran's disability was more than likely 
aggravated by his period of active duty.  In order to make an 
accurate assessment of the Veteran's entitlement to service 
connection for his traumatic arthritis of the bilateral feet, 
it is necessary to have a medical opinion discussing whether 
his disability is related to his period of active service 
based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The 
Board notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of in-
service injury and relied on lack of evidence in service 
medical records to provide negative opinion).  Therefore, the 
Board finds that an examination and opinion is necessary in 
order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine whether 
there is any relationship between any 
current traumatic arthritis of the 
bilateral feet and his period of active 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current traumatic 
arthritis of the bilateral feet is 
etiologically related to any incidents of 
the Veteran's period of active service, 
including the September 1967 medical 
record where he reported swelling feet.  
The examiner must consider lay statements 
as to the in-service occurrence of an 
injury and the continuity of 
symptomatology since service.  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims file 
and the examination report should note 
that review.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development action has been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


